DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Priority
Acknowledgement is made that the instant application claims priority from US provisional 62/584995, filed on 11/13/2017. 


Status
Acknowledgment is made of the amendment filed on 12/2/2020 which cancelled claims 9-20 and added new claims 21-32. Claims 1-8 and 21-32 are currently pending.  


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 12/2/2020 is acknowledged.

Drawings
The drawings were received on 12/2/2020. These drawings are acceptable.

Specification
The amendments to the specification were received on 12/2/2020. These amendments are acceptable.


Allowable Subject Matter
Claims 1-8 and 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious performing a first lithography according to a first layer mask, to form a plurality of first photonic crystals with a first pitch on a first area of a layer above the substrate; performing a second lithography according to a second layer mask, to form a plurality of second photonic crystals with a second pitch on a second area of the layer, and analyzing the received light to detect overlay-shift between the first photonic crystals corresponding to the first layer mask and the second photonic crystals corresponding to the second layer mask. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
Regarding claim 21, the prior art of record, either alone or in combination, fails to teach or render obvious performing a first lithography according to a first layer mask, to form a plurality of first photonic crystals with a first height on a first area and with a 
Regarding claim 28, the prior art of record, either alone or in combination, fails to teach or render obvious performing a first lithography according to a first layer mask, to form a plurality of first photonic crystals in an array of a layer above the substrate; performing a second lithography according to a second layer mask, to form a plurality of second photonic crystals in the array of the layer; and analyzing the received light to detect overlay-shift between the first photonic crystals corresponding to the first layer mask and the second photonic crystals corresponding to the second layer mask, wherein the first photonic crystals and the second photonic crystals have the same height, and the first photonic crystals and the second photonic crystals are formed by different materials, wherein in each row of the array, the number of the first photonic crystals is equal to the number of the second photonic crystals. These limitations in combination with the other limitations of claim 28 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
the layer because the photonic crystals are formed on different layers (Figs. 5a-d, col. 9, lines 15-44).
Van Haren et al. (US PGPub 2007/0114678) discloses an alignment mark formed on a wafer based on a two-dimensional photonic crystal (Figs. 2-3, paras. [0059], [0071), but Van Haren et al. does not teach or suggest performing a first lithography according to a first layer mask, to form a plurality of first photonic crystals with a first pitch on a first area of a layer above the substrate, and performing a second 
Van Haren et al. (US PGPub 2006/0279735) discloses alignment marks formed on a substrate using two-dimensional photonic crystals (Figs. 2-3, abstract, paras. [0044], [0049], claims 1-2), but Van Haren et al. does not suggest or describe performing a first lithography according to a first layer mask, to form a plurality of first photonic crystals with a first pitch on a first area of a layer above the substrate, and performing a second lithography according to a second layer mask, to form a plurality of second photonic crystals with a second pitch on a second area of the layer.
Van Haren et al. (US PGPub 2007/0132996) discloses a two-dimensional photonic crystal alignment mark (Figs. 2-3, paras. [0046], [0048], [0053], 2-D arrays 12 of contact holes), but Van Haren does not describe or render obvious performing a first lithography according to a first layer mask, to form a plurality of first photonic crystals with a first pitch on a first area of a layer above the substrate, and performing a second lithography according to a second layer mask, to form a plurality of second photonic crystals with a second pitch on a second area of the layer.
Van Der Schaar et al. (US PGPub 2011/0204484) discloses an overlay target formed from photonic crystals (Fig. 5, para. [0066]), but Van Der Schaar et al. does not describe performing a first lithography according to a first layer mask, to form a plurality of first photonic crystals with a first pitch on a first area of a layer above the substrate, and performing a second lithography according to a second layer mask, to form a plurality of second photonic crystals with a second pitch on a second area of the layer.

	Glinsner et al. (“Fabrication process of 3D-photonic crystals via UV-nanoimprint lithography”) discloses using UV-based nanoimprint lithography to produce 3D photonic crystals in a woodpile structure (“Introduction,” pages 4-5, “2.1 Process Flow for the woodpile structure,” page 6, “3 Results,” the woodpile photonic structure is formed by stacking multiple subsequent layers using nanoimprint lithography), but Glinsner does not describe or suggest performing a first lithography according to a first layer mask, to form a plurality of first photonic crystals with a first pitch on a first area of a layer above the substrate, and performing a second lithography according to a second layer mask, to form a plurality of second photonic crystals with a second pitch on a second area of the layer.
Katoh et al. (US Patent No. 7,088,902) discloses producing a photonic crystal on a substrate (Figs. 2, 5, col. 5, lines 5-40, col. 6, lines 58-67, col. 7, lines 1-50), but Katoh does not describe performing a first lithography according to a first layer mask, to form a plurality of first photonic crystals with a first pitch on a first area of a layer above the 
Brueck et al. (US Patent No. 9,152,040) discloses forming three-dimensional photonic crystals by using multiple interference exposures (Figs. 3-8, 15-19, and 21-25, col. 8, lines 56-67, col. 9, lines 1-58, for example, interfering light beams are used to pattern photoresist coated on a substrate to used multiple exposures to form 3D photonic crystals). Brueck et al. does not describe performing a first lithography according to a first layer mask, to form a plurality of first photonic crystals with a first pitch on a first area of a layer above the substrate, performing a second lithography according to a second layer mask, to form a plurality of second photonic crystals with a second pitch on a second area of the layer, and analyzing the received light to detect overlay-shift between the first photonic crystals corresponding to the first layer mask and the second photonic crystals corresponding to the second layer mask. Additionally, Brueck et al does not teach or suggest wherein the first photonic crystals and the second photonic crystals have the same height, and the first photonic crystals and the second photonic crystals are formed by different materials, wherein in each row of the array, the number of the first photonic crystals is equal to the number of the second photonic crystals. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA A RIDDLE/           Primary Examiner, Art Unit 2882